DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of claims 1-18 in the reply filed on 05-17-2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05-17-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that the breakdown voltage is “at 200ang” it is unclear what the thickness is for, making the metes and bounds of the claim unclear to a person of ordinary skill in the art at the time of invention.
Claims 6-9, 11-12, and 14-15 each require comparing a property of the film of the method to some other hypothetical film made by a different process.  It is possible to make hypothetical films with many different properties with the general other method that is required, making the required properties for the films of the claims variable and unclear, which makes the metes and bounds of the claim unclear to a person of ordinary skill in the art at the time of invention.
The term “high density” in claims 6, 8, and 11 is a relative term which renders the claim indefinite. The term “high density” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.
Claims 13-14 require a “negative delta stress” in the low-H silicon dioxide layer.  It is unclear what that means.  The delta is a comparison to some other stress level, but it is unclear from the claim what that is, which makes the metes and bounds of the claim unclear to a person of ordinary skill in the art at the time of invention.
The term “high temperature” in claim 15 is a relative term which renders the claim indefinite. The term “high temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.
The term “low-H” in claims 16 and 18 is a relative term which renders the claim indefinite. The term “high temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.
Claim 17 recites the limitation “the anneal process" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it will be interpreted as if it read “an anneal process” instead.
Claims 17-18 depend upon claim 16 and thus incorporate its indefiniteness.
Allowable Subject Matter
Claims  1-4 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest using Si(NCS)4 as a precursor to deposit a low-H silicon dioxide film in the manner claimed.
The closest prior art of record is Canaperi (US 20150287593).  Canaperi teaches depositing hydrogen free dielectric films using hydrogen free silicon precursors and hydrogen free oxygen precursors (abstract), but it does not fairly teach or suggest depositing such films with Si(NCS)4 in order to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712